Citation Nr: 1140410	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include as secondary to a service-connected left foot disability.

2.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to a service-connected left foot disability.  

3.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a service-connected left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to March 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the above-referenced claims.  

In his April 2008 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing at the RO.  In November 2008, the Veteran submitted notice to the RO that he no longer wanted a hearing.  Therefore, the request for a Board hearing at the RO is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran essentially claims that he currently has right foot, bilateral leg, and bilateral ankle disorders that are related to his service-connected left-foot disability.  He claims that his right foot, legs, and ankles were caused by his left foot disability, as he has had to bear more weight on his right side in effort to compensate for his left foot disability.  He also claims that when he suffered a left foot fracture while on active duty, he also incurred injuries to his left leg and ankle.  Having reviewed the evidence of record, the Board finds that additional development is needed with respect to the Veteran's claims.

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

Service connection for arthritis may be established based upon a legal presumption by showing that either is manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1132; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service treatment records have been reviewed and are negative for diagnosed right foot, bilateral leg, or bilateral ankle disorders.  While these records show that he suffered a fracture to his left foot in April 1975, they are negative for reported right foot, bilateral leg, or bilateral ankle symptomatology.

Post-separation VA medical records document the Veteran's reports of orthopedic symptomatology.  December 2005 VA treatment records show his reports of bilateral leg and foot pain.  In December 2005, he was diagnosed with bilateral pes planus with hallux valgus.  Additional treatment records show that the Veteran was assessed with degenerative joint disease (DJD) of the ankles in October 2006 and DJD of the knees in February 2007.  In August 2007, the Veteran was assessed with chronic, intermittent left ankle pain related to old injuries.  In an August 2007 Addendum to the August 2007 treatment record, the VA examiner stated that there was a possible connection between the Veteran's feet pain and any trauma experienced in past.  

Associated with the medical records in a January 2007 VA treatment record, in which the Veteran's treating nurse practitioner opined that it was probable that much of the Veteran's arthralgias/myalgias were due to the cumulative and latent effects of army training.  No explanation was provided as to the underlying medical basis for this opinion.

The Veteran was afforded a VA feet examination in September 2008, at which time he reported having right foot pain.  Following a clinical examination, he was diagnosed with bilateral foot strain.  However, no opinion was provided as to the etiology of the diagnosed foot disorder.

Given the foregoing, it is unclear as to the exact nature of the Veteran's current right foot, bilateral leg, and bilateral ankle disorders and whether any diagnosed disorders are related to his military service or a service-connected disability.  While the claims file includes favorable opinions in January 2007 and August 2007  relating his orthopedic pain to his military service, the Board finds these opinions to be insufficient with which to decide the Veteran's claims, as they are not supported by an adequate medical basis and are couched in speculative terms.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  Moreover, the Veteran has not been afforded an examination with respect to his bilateral leg and bilateral ankle claims.  
Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As the medical evidence is insufficient to decide the Veteran's claims, he must be afforded an appropriate VA examination to determine the nature and etiology of the claimed right foot, bilateral leg, and bilateral ankle disorders to determine whether the claimed disorders are related to a service-connected disability or are otherwise related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of the claimed right foot, bilateral leg, and bilateral ankle disorders.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed and all findings reported in detail.  

The examiner is asked to identify any right foot, bilateral leg, and bilateral ankle disorders found to be present.  With respect to any diagnoses made, the examiner shall offer an opinion as to the following:  

Whether it is at least as likely as not (a 50 percent likelihood or greater) that any diagnosed right foot, right or left leg disorder, or right or left ankle disorder is/are: 
A) proximately due to or the result of the Veteran's service-connected left foot disorder, to include as due to aggravation; or B) is otherwise etiologically related (incurred in or as a result of) the Veteran's active duty service. 

The rationale for all opinions expressed should be provided in a legible report.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion with regards to any of the Veteran's claims without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

2.  Upon completion of the above tasks and all necessary notice and assistance requirements, the RO shall readjudicate the Veteran's claims for service connection.  If either benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and provide an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


